     Case 1:15-bk-15519-SDR               Doc Filed 07/07/20 Entered 07/07/20 09:34:45                            Desc
                                          Main Document   Page 1 of 3

                                                  Case No: 15-15519-SDR
                          UNITED STATES BANKRUPTCY COURT
                                            Eastern District of Tennessee
     Lewis Edwin Culberson
In re:                                                              Case no: 15-15519-SDR
Patricia Dianne Culberson                                           Chapter: 13


Property Address: RT 1 BOX 182, DELANO, TN 37325
Last four of any number you use to identity the debtor's account: 1213
Court Claim No. (if known). 6
                     RESPONSE TO NOTICE OF FINAL CURE PAYMENT


As contemplated by Fed. R. Bankr. Proc. 3002
U.S. Bank National Association, not in its individual capacity but solely as Trustee for the CIM
TRUST 2018-NR1 Mortgage-Backed Notes, Series 2018-NR1
(“Creditor”) hereby responds to that certain Notice of Final Cure Payment dated   06/17/2020 and filed as Docket No. 43.
                                        Pre-Petition Default Payments
X Agrees that Debtor(s) has paid in full the amount required to cure the default on the Creditor's claim

Total Amount Due:         $0.00



                                       Post-Petition Default Payments
X Agrees that Debtor(s) is current with respect to all payments consistent with 1322(b)(5) of the Bankruptcy Code.

Total Amount Due:         $0.00




The amounts due identified on this statement may not, due to timing, reflect all payments sent to Creditor as of the date of
the Cure Notice. In addition, the amounts due may include payments reflected on the NDC but which have not yet been
received and/or processed by Creditor.
   Case 1:15-bk-15519-SDR              Doc Filed 07/07/20 Entered 07/07/20 09:34:45               Desc
                                       Main Document   Page 2 of 3

                                            Case No: 15-15519-SDR
                    UNITED STATES BANKRUPTCY COURT

The person completing this Notice must sign it. Sign and print your name and your title (if any), and
state your address and telephone number if different from the notice address listed on the proof of
claim to which this supplement applies.

__ I am the Creditor                    X       I am the Creditor's authorized agent/counsel (attach copy
                                                of power of attorney, if any).

I declare under penalty of perjury that the information provided in this Statement in Response to Notice
of Final Cure Payment is true and correct to the best of my knowledge, information and reasonable
belief.

/s/Natalie Brown       7/6/20
Signature                       Date

Natalie Brown
Title: Attorney for Creditor
Rubin Lublin TN, PLLC
119 S. Main Street, Suite 500
Memphis, TN 38103
(877) 813-0992
   Case 1:15-bk-15519-SDR         Doc Filed 07/07/20 Entered 07/07/20 09:34:45              Desc
                                  Main Document   Page 3 of 3

                                   CERTIFICATE OF SERVICE

       I, Natalie Brown of Rubin Lublin TN, PLLC certify that I caused a copy of the Response to
Notice of Final Cure Payment to be filed in this proceeding by electronic means and to be served by
depositing a copy of the same in the United States Mail in a properly addressed envelope with adequate
postage thereon to the said parties as follows:

Lewis Edwin Culberson,
1457 Chestuee Road
Delano, TN 37325

Patricia Dianne Culberson,
1457 Chestuee Road
Delano, TN 37325

Richard L Banks, Esq.
393 Broad Street NW
P. O. Box 1515
Cleveland, TN 37311

Kara L. West
Chapter 12 & 13 Trustee
P.O. Box 511
Chattanooga, TN 37401

Executed on 7/6/20

By:/s/ Natalie Brown
Natalie Brown
TN BPR No. 022452
Rubin Lublin TN, PLLC
119 S. Main Street, Suite 500
Memphis, TN 38103
(877) 813-0992
nbrown@rubinlublin.com
Attorney for Creditor
